Case: 13-20170      Document: 00512531543         Page: 1    Date Filed: 02/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-20170                        February 13, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

IRVIN WARREN LAWRENCE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-199-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Irvin Warren Lawrence pleaded guilty to conspiracy to commit bank
fraud and was sentenced to 51 months of imprisonment, at the top of the
applicable guidelines imprisonment range.                He also pleaded guilty to
aggravated identity theft, for which he received a consecutive 24-month prison
term. Lawrence now challenges the 51-month sentence he received on his
conspiracy conviction.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-20170      Document: 00512531543        Page: 2    Date Filed: 02/13/2014


                                     No. 13-20170

      As part of his plea agreement, Lawrence waived his right to appeal his
conviction and sentence.         We enforce such waivers when knowing and
voluntary. United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005).              To the
extent Lawrence is claiming that he was misadvised about the waiver at the
re-arraignment hearing, he has failed to include the hearing transcript as part
of the record on appeal. See Fed. R. App. Pro. 10. More importantly, he has
wholly failed to raise any issue about the validity of his appeal waiver, 414
F.3d at 544, or brief any challenges to it despite acknowledging the existence
of the waiver and receiving the Government’s motion to dismiss based upon
the waiver (to which no response was filed). Accordingly, we conclude any such
challenge is waived. United States v. Reagan, 596 F.3d 251, 254 (5th Cir.
2010). 1 We GRANT the Government’s motion to dismiss.
      APPEAL DISMISSED.




      1  To the extent that Lawrence is claiming he reserved the right to appeal an upward
departure, nothing in the record suggests the sentence was the result of an upward
departure.


                                            2